        Case 1:18-cr-00217-KMW Document 329 Filed 03/19/21 Page 1 of 1




                                                             March 19, 2021
VIA ECF
Honorable Kimba M. Wood
United States District Court
Southern District of New York
500 Pearl St.
New York, NY 10007-1312

                      Re: United States v. Goldstein, 18 CR 217 (KMW)

Dear Judge Wood:

       As part of the bail conditions in the above-referenced case, Jeff Goldstein’s travel was
limited to the Southern and Eastern Districts of New York (without limitation), the District of
New Jersey (for counsel visits and employment) and the District of Connecticut (for
employment). Goldstein is currently on call as a Red Cross volunteer to be deployed to Texas to
help support a shelter dormitory planned for 750 unaccompanied migrant children at the border.
We therefore request a modification of Goldstein’s travel restrictions to allow Goldstein to travel
with the Red Cross to Texas for a 14-day period. Goldstein will provide his itinerary to Pretrial
Services in advance of his trip.

        We have spoken with the Government and Pretrial Services, and both have no objection
to our request. Thank you for your consideration.

                                                             Respectfully submitted,
                                                             Jacob Kaplan
                                                             Jacob Kaplan

cc:    Government Counsel (via ECF)
       Pretrial Services Officer Andrew Abbott (via email)
